Me. Chief Justice De Jesús
delivered- the opinion of the Court.
The plaintiff purchased a two-story building situated in Bayamón. The defendant has a business established in the-first floor by virtue of a lease from month to month entered into with the former owner, at a monthly rental of $125. The plaintiff assumed the contract but on February 9, 1948 he notified the defendant in writing of his intention to terminate the lease on the 29th of that month. As the defendant refused to vacate the premises, the plaintiff, on the 11th of the following month, filed this suit for unlawful detainer. He alleged as the only ground for his cause of action, that he needed the premises to establish his own business therein.
On March 19,1948 the defendant demurred and answered the complaint. The demurrer was predicated on the fact that the Reasonable Rents Act of April 25, 1946 (Sess. Laws, p. 1326) which became effective on July 17, 1947 by virtue of a decision of the Executive Council, declaring the existence of an emergency, applies to commercial or industrial buildings as well as to housing accommodations;1 that said Act freezes contracts of lease of buildings used for commercial purposes 2 and it renews the contracts during the existence of the emergency to which the Act refers, as long as the tenant continues to pay the stipulated rent; that a person acquiring a leased property shall be subject to the terms of this Act and cannot claim any rights other than those therein established for the original owner;3 and finally, that the ground alleged by the plaintiff is not contemplated by the provisions of § 12 of said Act.
*627The demurrer was sustained and consequently the complaint was dismissed.
The plaintiff appealed. He admits that the ground averred is not contemplated by the Reasonable Rents Act; he concedes that the Legislature of Puerto Rico has power to regulate housing accommodations and to establish maximum rents and restrictions of evictions, since said authority emanates from its police power; he also concedes that in the exercise of this power the Legislature may limit and curtail property rights for the benefit of public welfare; that the control and restriction of evictions is, under certain circumstances, a necessary incident of maximum rent control, and finally, that the Legislature may regulate rents and evictions from commercial buildings in the same way as in the case of housing accommodations.
Appellant maintains, however, that the police power does not go so far as to forbid a landowner from bringing' an action for unlawful detainer when he in good faith intends to recover the possession of the building or premises to establish his own business or residence therein; that to deprive a landlord of that right is unconstitutional: (1) because it deprives him of his property without due process of law; (2) because it does not constitute a valid exercise of police power; and (3) because it amounts to a deprivation of his property without just compensation.
Appellant invokes, by analogy, among others,, the cases of Wilson v. Brown, 137 F.2d 348 (E.C.A., 1943) and Taylor v. Bowles, 145 F.2d 833 (E.C.A., 1944), which construed the Emergency Price Control Act and which is applicable only to housing accommodations. This federal statute expressly recognizes the right of the owner to evict the tenant when he seeks in good faith to recover possession of his property for his residence or that of his family. He lays great emphasis on the fact that in Taylor v. Bowles, supra, as in the more recent case of Woods v. Durr, 170 F.2d 976 (C.A. 3, 1948), certiorari granted 17 L.W. 3246, it is said that probably this *628provision was placed in the federal statute to avoid possible constitutional difficulties. Naturally, the federal courts have not had the opportunity to hold that in the absence of that provision the Act would be unconstitutional. But assuming that the freezing of housing accommodations, even when the landlord required possession thereof to use it as his domicile, were unconstitutional, would that imply that the situation is the same for commercial or industrial buildings? In Cintrón v. Municipal Court, 67 P.R.R. 743, the constitutionality of Act No. 464 was attacked on the ground that, as urged by the plaintiff, the owner of a commercial building may regain possession from a month-to-month tenant if he in good faith intends to use it for his own business. The question was not decided in that case because plaintiff was not the owner but a sub-lessor and, therefore, did not have the standing to raise the question. In the instant case appellant is the owner of the building and therefore has the standing to assail the constitutionality of the Act.
In view of the admissions in the appellant’s brief, we deem it unnecessary to refer to the Declaration of Policy of Act No. 464 in search of light as to the reasons which prompted the Legislature to enact the statute with reference to rental of buildings or premises devoted to commercial use. See Cintrón v. Municipal Court, supra, page 750. Accordingly, we concentrate our discussion on the question of whether a law which bars the owner of a building from recovering its possession to use it as his own place of business is unconstitutional..
It seems to us that it cannot be seriously alleged that the effect of Act No. 464 is to deprive appellant of his property without just compensation, since it only deprives him of its use, temporarily, that is, during the emergency caused by post-war conditions and in the meantime he is receiving a monthly rental of $125 on which appellee and appellant agreed when the latter purchased the building and assumed *629the existing lease contract. As Mr. Justice Holmes says in Block v. Hirsh (1921) 256 U. S. 135, 157: “A limit in time, to tide over a passing trouble, well may justify a law that could not be upheld as a permanent change.”
Eliminating this alleged ground of unconstitutionality, the other two questions are reduced to a determination of whether under the circumstances of this case the Legislature acted within its police power. Nebbia v. New York, 291 U. S. 502 (1934) 78 L.ed. 940, serves as our guide to determine the conditions under which the use of the police power would constitute an unwarranted interference with the rights of the owner. It is stated therein:
“Price control, like any other form of regulation, is unconstitutional only if arbitrary, discriminatory, or demonstrably irrelevant to the policy the legislature is free to adopt, and hence an unnecessary and unwarranted interference with individual liberty.”
We have pointed out that appellant concedes that the Legislature is authorized within its police power to regulate the use of premises for commercial or industrial purposes during the existence of the emergency. Consequently, we shall determine whether the provisions of said § 12 constitute an unnecessary, arbitrary, or unwarranted interference with the individual liberty of the owner of the property. For this purpose we must bear in mind that the modern conception of property rights is far from that entertained by the framers of the Constitution. Today no one would call property rights “sacred”, as so often occurred in the past century. Today property has a social function, which is to serve society and not its owner exclusively. As appellee properly says in its brief: “The new concept of property attaches to it an eminently social function, which is far from the narrow definition found in the Roman Law, which dé-fined property as ‘the right to use and abuse of the things as far as the law permits’. In the modern concept the individual privilege is subordinated to the social interest.”
*630If we were to construe the statute as urged by appellant many would be the hardships caused to going concerns if, despite the shortage of commercial buildings due to the postwar emergency, evictions were permitted under the conditions set forth in this case. This would give rise to the reprehensible abuse that whenever one wished to eliminate a competitor he could easily accomplish it by purchasing the building occupied by the former and immediately filing an unlawful detainer suit under the guise of desiring to withdraw the building from the rental market or to establish a business of his own.4 But even if plaintiff were not a competitor and would have no other place to establish his business, the stability of existing business enterprises would be destroyed and the owners would run the risk, in view of the impossibility to find another place, of being forced at any time to sell their stock at any price and ruin their business under the pressure of an unlawful detainer proceeding. It is precisely this evil that the challenged statute endeavors to remedy. It seems reasonable that in the light of these facts the right of the owner be subordinated to the social interest.
*631In view of the facts in this case we do not see how it can be maintained that § 12 of Act No. 484 is an unnecessary and unwarranted interference with property rights. We should bear in mind that every statute is presumed to be constitutional and in order to decide otherwise we must be fully convinced of its unconstitutionality. The lower court therefore did not err in sustaining the demurrer.
The judgment will be affirmed.
Mr. Justice Negrón Fernández did not participate herein.

 Section 4(a) of Act No. 464 of 1946, as amended by Act No. 395 of 1947 (Sess. Laws, p. 756.).


 Section 12 of Act No. 464.


 Section 15 of Act No. 464.


 We have not overlooked the fact that § 12(A) of' the Reasonable Rents Act was amended by Act No. 201 of May 14, 1948 (p. 574) to the effect that a cause of action shall lie in cases like the present when the following conditions concur:
“a. That the lessor has acquired the property prior to July 17, 1947, the date of effectiveness of the Reasonable Rents Act as regards commercial and business premises, and that the premises were leased for a fixed period, and the term of the lease has expired.
“b. That the lessor has not in the same locality, a business of the same kind as the one operated’ by the tenant or similar thereto established in a building of his own or a building belonging to another.
“o. That the lessor is interested in the premises to occupy them personally with a business exclusively of his own.
“d. The mere fact that the lessor wishes or needs to extend his business shall not be sufficient cause to justify his necessity of occupying- the premises he may have leased.”
But this amendment was approved after judgment was rendered and the case was appealed to this Court. The appellant does not seek to apply this amendment to the present case and the fact that the Legislature restricted the action does not imply that the Act was unconstitutional as it read prior to the amendment.